Citation Nr: 0730539	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-08 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for headaches, claimed 
as a residual to an in-service head injury.

4.  Entitlement to service connection for pulmonary 
disability.

5.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1964 to September 1966.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  A travel Board hearing was held before 
the undersigned in February 2005.  A transcript of this 
hearing is of record.  This case was before the Board in May 
2005 when it was remanded for additional development.

The claims for service connection for diabetes mellitus and 
pulmonary disability are based on alleged in-service exposure 
to herbicides.  The United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  The VA 
disagrees with the Court's decision in Haas and is seeking to 
have this decision appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  Once a final decision is reached 
on appeal in the Haas case, the adjudication of any cases 
that have been stayed will be resumed.

FINDINGS OF FACT

1.  The veteran does not currently have PTSD.

2.  The veteran's depression is secondary to his non-service-
connected sleep apnea.

3.  The veteran does not currently have a diagnosed headache 
disorder.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304(f) (2007).

2.  Service connection for depression is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).

3.  Service connection for headaches, claimed as residual of 
head injury, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim of service connection for PTSD, the 
veteran was provided VCAA notice by letter in October 2001, 
prior to the rating decision appealed.  The letter explained 
the evidence necessary to substantiate his claims for service 
connection, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  Although 
the October 2001 letter did not specifically inform the 
veteran to submit any pertinent evidence in his possession, 
it informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide the 
RO with the information necessary for the RO to obtain such 
evidence on his behalf.  Regarding the claims of service 
connection for depression and headaches, the veteran was 
provided VCAA notice by letter in January 2006.  Although he 
was provided VCAA notice subsequent to the August 2002 rating 
decision appealed, he is not prejudiced by such notice timing 
defect.  He was notified of VA's duties to notify and assist 
in the development of the claims.  The January 2006 letter 
explained the evidence necessary to substantiate his claims, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  The letter also 
specifically informed the veteran to submit any pertinent 
evidence in his possession.  Furthermore, in a March 2006 
letter, he was given notice regarding ratings and effective 
dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has had ample time to 
respond/supplement the record.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and available post-service 
treatment records.  He has not identified any pertinent, 
available evidence that remains outstanding.  VA's duty to 
assist is also met.

II.  Service Connection 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f); West 
v. Brown, 7 Vet. App. 70 (1994).  Where the veteran did not 
engage in combat with the enemy, or the claimed stressors are 
not related to combat, the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and it must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The United States Court of Appeals for 
Veterans Claims has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.

With respect to the issue of entitlement to service 
connection for PTSD, the veteran contends that he experienced 
repeated, unwanted, sexual advances from another serviceman.  
He also reported that an armed bomb rolled through the 
lunchroom where he was located; the bomb was thrown over the 
side of the ship and detonated in the water.  The veteran 
also reported that he saw body bags stacked in piles, loaded 
and unloaded body bags, and witnessed caskets being 
transported by wire between ships.  He further stated that 
there was an electrical fire on his ship that took several 
days to extinguish.  With respect to the issue of entitlement 
to service connection for depression, the veteran maintains 
that his depression was caused by his military service.  With 
respect to the issue of entitlement to service connection for 
headaches, the veteran maintains that he has suffered from 
headaches since walking into a jet wing and sustaining a head 
injury in service.

The veteran's service medical records note that he was seen 
in November 1964 with complaints of insecurity and tension, 
as well as an erratic heart beat.  The assessment was anxiety 
reaction.  In January 1965 he was seen with complaints of 
nervousness and irregular heart palpitations.  The impression 
was anxiety.  He was treated for a small laceration on the 
forehead in March 1965.  The remaining service medical 
records, including a September 1966 service separation 
examination report, are silent for complaints or findings 
related to PTSD, depression, or headaches.  Clinical 
psychiatric and neurologic evaluation in September 1966 was 
normal.

When the veteran registered at the Miami Vet Center in July 
2001, he reported that he had been told that he might have 
PTSD.  In August and September 2001, the veteran attended Vet 
Center group meetings on PTSD and benefits.

In a January 2002 letter, Dr. RCZ stated that he treated the 
veteran for major depressive disorder from September 2000 to 
March 2001.  He indicated that the veteran had been suffering 
from this disability since approximately 1998.

A January 2002 VA psychology consult response with April 2002 
addenda note that the veteran complained of periodic (every 
five years) distressing recollections of events in service.  
The veteran also reported that he had been diagnosed with 
sleep apnea in approximately 1999.  He denied any history of 
inpatient psychiatric hospitalizations, but reported that he 
had experienced three major depressive episodes over the past 
20 years, and received outpatient treatment for these 
episodes.  Upon examination, there was no evidence of 
hallucinations or delusions.  He denied experiencing any 
suicidal or homicidal ideation or intent currently.  He 
reported that his mood was euphoric.  The veteran denied 
currently being troubled by intrusive thoughts or memories of 
his military experiences.  He failed to endorse any symptoms 
that would suggest hyper-arousal, persistent re-experiencing 
of a stressor event, persistent avoidance of stimuli 
associated with a stressor event, or numbing of general 
responsiveness.  The clinical team discussed the veteran's 
case and concluded that his primary distress and dysfunction 
are related to his mood disturbance, rather than issues 
pertaining to traumatic military experiences.  It was noted 
that the veteran did not meet the diagnostic criteria for 
PTSD.  The diagnosis was major depressive disorder secondary 
to medical condition.

In a May 2002 statement, the veteran's wife reported that the 
veteran has nightmares about Vietnam.  She also reported that 
the veteran has experienced three major episodes of 
depression lasting longer than one year each time.  

A September 2002 VA psychology consult response notes that 
the veteran did not meet the diagnostic criteria for PTSD and 
was not admitted into the PTSD clinic for treatment.  
Instead, psychological testing indicated that the veteran was 
suffering from generalized anxiety disorder and major 
depressive disorder-recurrent.  The veteran was referred to 
the mental health clinic for follow-up treatment for his 
depression.   

An August 2006 VA mental health clinic report notes that the 
veteran denied symptoms of depression or mania.  He reported 
that his symptoms were under control with medication.  The 
diagnosis was recurrent major depressive disorder, in full 
remission, secondary to sleep apnea.

VA treatment records dated from 2002 to 2006 are negative for 
diagnoses of PTSD or a headache disorder.  

The evidence of record also includes medical records obtained 
from the Social Security Administration (SSA).  The SSA 
records show treatment for various disabilities not herein at 
issue.

With regard to PTSD, the veteran's Vet Center records note 
that he reported that he "might have PTSD," and that he 
attended group sessions on PTSD and VA benefits.  However, 
these records do not note any confirmed diagnosis of PTSD.  
Specifically, there is no confirmation of a diagnosis of PTSD 
based on a specific alleged stressor event, nor did any 
therapist specify any symptoms of increased arousal, 
persistent re-experiencing of the stressor event, persistent 
avoidance of stimuli associated with the stressor event, or 
the impairment of social, occupational, or other functioning, 
as required by DSM-IV.  Conversely, psychological testing 
conducted by VA in 2002 resulted in a conclusion that the 
veteran does not have PTSD.  The VA examiners specified 
reasons for that conclusion, as noted above.  

Under the circumstances, the Board concludes that a clear 
preponderance of the medical evidence is against the 
conclusion that the veteran has PTSD.  See Hayes v. Brown, 5 
Vet. App. 60 (1993).  As noted above, to establish service 
connection there must be medical evidence of a current 
disability.  The veteran's sincere belief that he has PTSD is 
not enough as he does not have the medical expertise or 
training necessary to diagnose his condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With regard to depression, although the veteran did complain 
of anxiety (associated with heart palpitations) on two 
occasions in service, no disability was noted in subsequent 
service medical records, to include a separation examination 
report.  Furthermore, there is no post-service medical 
evidence of depression until many years after the veteran's 
discharge.  In fact, the veteran has reported that he has 
experienced three major depressive episodes, the first being 
in the early 1980s.  The medical opinions of record state 
that the veteran's depression is secondary to his non-
service-connected sleep apnea.  The record does not include a 
medical opinion to the effect that any current depression may 
be related to the veteran's military service.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for depression.  Accordingly, it must be denied.

With regard to headaches, the veteran's service medical 
records do show that he was treated for a lacerated forehead, 
which would indicate that he sustained some type of head 
injury.  However, his service medical records, including his 
discharge examination report, are silent for any complaints 
or findings of headaches.  There is no post-service medical 
evidence of a diagnosed headache disorder.  Moreover, the 
veteran is not competent to diagnose a headache disorder.  
See Espiritu, supra.

Since the weight of the evidence as described above clearly 
is against the claims for service connection for PTSD, 
depression and headaches, the doctrine of giving the veteran 
the benefit of the doubt when the evidence is in relative 
equipoise is not for application.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for PTSD is denied.

Service connection for depression is denied.

Service connection for headaches is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


